Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examier thanks Applicant for their detailed and thorough remarks. And Applicant's arguments filed January 19, 2022 have been fully considered. Applicant’s argument regarding Examiner’s 112 rejection of “resilient” in claims 4 and 14 is persuasive; nevertheless, the claims were still properly rejected under 35 USC 102(a)(2). The remaining arguments are not persuasive for the reasons set forth below.
Re Visser cannot be combined with Zhang as “Visser expressly seeks to avoid the use of spring clamps” as noted in Visser’s ¶8: Examiner respectfully disagrees.
To be sure, Visser differentiates his invention with those that employ “spring-based clamps or “bar hangers” to secure the lighting device in a hole in the ceiling. In contrast, Examiner employed Zhang’s teachings of a spring member 54 to interconnect or further secure components of the lighting device to one another – not with the hole itself (see, e.g., Zhang ¶¶18-20, 26-28).
Moreover, using springs in this fashion to further secure components to one another creates a configuration that “resiliently contact[s] an upper, interior surface of a ceiling.” This configuration is accomplished since the components are fastened to one another more securely and therefore the entirety of the device is more resiliently contacted to an upper, interior surface of a ceiling.
Examiner reads contact in conformity with its dictionary definition1 to mean “union or junction of surfaces.” To be sure, applicant’s invention shows in Figure 11 the springs directly fastened/contacted 
Therefore, this argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Visser et al. US 20170184285 (“Visser”) in view of Zhang et al. US 2010/0061108 (“Zhang”).
Visser teaches (Figs.4A-6B, 9B; ¶¶ 58-60, 72; claim 20):
Re 1:
a generally annular body 300 having a central cavity in the form of a partially spherical socket; and
a lighting support member 212 having a partially spherical exterior portion closely fitted within the partially spherical socket of the annular body, whereby the lighting support member is pivotable relative to the annular body, but air flow between the partially spherical socket of the annular body and the partially spherical exterior portion of the lighting support member is substantially restricted (¶722).


Zhang teaches teaches/discloses (Figs. 2-3, 9; ¶60): wherein the annular body has a top, the lighting fixture including spring-loaded members connected to the annular body adjacent to the top thereof and extending outwardly therefrom, the spring-loaded members being configured to resiliently contact an upper, interior surface of a ceiling; and wherein each of the spring-loaded members includes a coil spring mounted on the lighting support member and an outwardly extending arm connected to the coil spring.
Including springs-loaded members, as well as with coils, resiliently mounts the device to the ceiling by better securing its components to one another ensuring the device, as a whole, better remains in the ceiling. In turn, the device is further secured against mechanical shocks and strains. Indeed, Zhang explicitly teaches that the spring mechanism, in part, “is installed so that shock or vibration will not cause the fixture to fall out of the recess or opening.”
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify Visser with Zhang’s teachings to further secure the device.

Visser discloses:
Re 2: wherein the lighting support member 212 has a bottom and a light source is mounted to the lighting support member adjacent the bottom thereof.

Re 3: wherein the light source is a light-emitting diode.

Re 4: further including a resilient, annular seal which sealingly extends between the partially spherical exterior portion of the lighting support member and the partially spherical socket of the annular body (see ¶72).

Re 5: wherein the seal is an annular O-ring (¶72).

Re 7: wherein the annular body has a bottom, the lighting fixture having an outwardly extending annular flange adjacent the bottom of the annular body for fitting over an exterior surface of a ceiling (Figs. 5-6B, 9B).

Re 10: wherein the lighting support member has a top, the lighting fixture including a heat sink 214,216 mounted on the lighting support member adjacent the top thereof.

Re 11: Visser teaches (a) a recessed lighting fixture (claim 1) having a generally annular body 300 with a central cavity in the form of a partially spherical socket and a lighting support member having a partially spherical exterior portion 212 closely fitted within the partially spherical socket of the annular body, whereby the lighting support member is pivotable relative to the annular body, but air flow between the partially spherical socket of the annular body and the partially spherical exterior portion of the lighting support member is 10 substantially restricted; 
(b) an electrical conductor connecting the lighting fixture to a power supply module (¶59).



Zhang teaches teaches/discloses (Figs. 2-3, 9; ¶60): wherein the annular body has a top, the lighting fixture including spring-loaded members connected to the annular body adjacent to the top thereof and extending outwardly therefrom, the spring-loaded members being configured to resiliently contact an upper, interior surface of a ceiling; and wherein each of the spring-loaded members includes a coil spring mounted on the lighting support member and an outwardly extending arm connected to the coil spring.
Including springs-loaded members, as well as with coils, resiliently mounts the device to the ceiling by better securing its components to one another ensuring the device, as a whole, better remains in the ceiling. In turn, the device is further secured against mechanical shocks and strains. Indeed, Zhang explicitly teaches that the spring mechanism, in part, “is installed so that shock or vibration will not cause the fixture to fall out of the recess or opening.”
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify Visser with Zhang’s teachings to further secure the device.

Re 12: wherein the lighting support member 212 has a bottom and a light source is mounted to the lighting support member adjacent the bottom thereof.

Re 13: wherein the light source is a light- emitting diode.

Re 14: further including a resilient, annular seal which sealingly extends between the partially spherical exterior portion of the lighting support member and the partially spherical socket of the annular body (¶72).

Re 15: wherein the seal is an annular O-ring (¶72).

Re 17: wherein the annular body has a bottom, the lighting fixture having an outwardly extending annular flange adjacent the bottom of the annular body for fitting over an exterior surface of a ceiling.

Re 20: wherein the lighting support member has a top, the lighting fixture including a heat sink 214,216 mounted on the lighting support member adjacent the top thereof.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Visser and Zhang, as applied to claims 5 and 15 above, in further view of Wronski et al. US 20160033123 (“Wronski”).
Re 6 and 16: Visser and Zhang are silent as to whether the O-ring is made of silicone.
Wronski teaches the O-ring is made of silicone (Fig. 16A; ¶114).

Silicone is readily available and known in the art as a suitable material for O-rings. Plus, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Here, the inclusion of silicone is based on its suitability as a material for an O-ring. Thus, it is an obvious modification of the prior art. See id.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/contact 
        2 “A gasket prevents any air from leaking through the cylindrical hole. When the free rotation of the housing within the expansion ring is combined with the tilting feature of the lamp assembly, the 35 degrees of vertical tilt is provided over a rotational range of 360 degrees.”